﻿1.	Mr. President, I cannot begin my statement without first extending to you the warm congratulations of the Mauritanian delegation on your election at, President of the thirty-third session of the General Assembly. Familiar as I am with your experience and your human and intellectual qualities, I am convinced that our proceedings will be conducted in the objective and business-like manner necessary for work such as that of the United Nations.
2.	I wish also to express to your predecessor, Mr. Mojsov of Yugoslavia, our esteem and our appreciation of the remarkable manner in which he conducted the proceedings of the past session. On this occasion I wish also to pay a tribute to the exceptional qualities of our Secretary- General, Mr. Kurt Waldheim, whose constant efforts and vision provide invaluable leadership for our Organization.
3.	The United Nations was intended, as our Secretary- General so aptly put it [see A/3311, sect. 11], among other things to be the guarantor of justice and peace most especially for small countries which otherwise would have no recourse in a world dominated exclusively by power politics. In addition, our Organization, for all its shortcomings, has become, in this modern era, when the interdependence of nations must be understood by everyone without any distinction as to race or ideology, a necessity without which the proper conduct of international affairs would be inconceivable.
For all these reasons Mauritania, which is a peace-loving country, whose goal has always been to serve the cause of rapprochement and understanding, is deeply devoted to all the principles of the Charter, which we have all signed, and to the objectives that we have all set for ourselves in this Organization. Thus it is that my country has come before this Assembly, through me, to promise loyalty to our Organization in the most solemn manner possible.
Because we belong to Africa, a continent where economic injustice and political domination are still very burning problems, our country is in a very good position to assess the importance of those principles, especially the principles which make of peace, freedom and economic development the priority issues of our day.
6.	To this collective effort to attain these priority goals, my Government is determined to make its contribution, a modest one perhaps, but sincere and disinterested none the less.
7.	The success of this common undertaking here in the United Nations clearly depends on the establishment of peace wherever it is in danger. After all, how can one conceive of the full exercise of political freedoms and economic rights without peace, on which any effort to bring about economic development and social, political or cultural advancement depends?
8.	It is only natural, then, that the Mauritanian people, the Military Committee for National Recovery and the Mauritanian Government, each assuming its part of the joint responsibility for seeking peace, should have set £8 their goal the achievement of concord and understanding among peoples, especially the peoples of the western Maghreb subregion, to which we are proud to belong.
9.	That is why Mauritania decided, immediately after 10 July 1978, to embark on dynamic action for peace and involve therein the Organization of African Unity [OAUJ, the League of Arab States and the United Nations.
10.	We want a comprehensive peace, because only the voluntary and sincere commitment of ail the parties to the dispute can bring about a final settlement of this distressing fratricidal conflict
11.	In that part of the world a state of tension has prevailed for nearly three years now, dividing countries and peoples which are brothers and which, because of their history, geography and common destiny, must live together forever in a state of interdependence. These same countries and these same peoples have fought, side by side and hand in hand, during the colonial era but now they are, regrettably, fighting each another, thereby endangering the stability cf the subregion, jeopardizing their own economic development and damaging the cohesiveness of the OAU and the Arab League. Such an abnormal situation, to say the very least, cannot continue without seriously jeopardizing any possibility of finding viable solutions for the problems of the subregion.
12.	If we all really and sincerely want peace and stability in our subregion, then this is no time for recriminations or 
mutual accusations. We in Mauritania want to turn this dark page of our history and commit ourselves resolutely to the search: for peace, which, requires that the protagonists in: this drama clearly understand that they share the same ineluctable destiny.

11. This position of our people, the Military Committee for National Recovery and the Mauritanian Government is based on our firm belief that our country, which enjoys freedom and: sovereignty, should play only a balancing role in the interests of the stability of our subregion.
14.	The: incalculable effort that has been made, the waste of human and material resources our ingenuity, our courage, our fighting spirit must henceforth be directed to producing concord among our peoples, to promoting their development in all areas and to achieving all their aspirations. That is the firm belief of the Mauritanian people and its Government Our people, the Military Committee for National Recovery and our Government believe that in this way we are moving with history and the force of logic. We refuse to consider any possibility for the people of the western Maghreb but their living together as they have for centuries in cultural and social symbiosis and in their profound similarity within an enriching differentiation.
15.	In a word, my country, through me, wishes solemnly to reiterate its desire for peace and invites its partners to join it in devoting, our efforts to the attainment of this goal.
16.	The OAU and the United Nations can, of course, make a positive contribution to this end. The OAU has already appointed a "committee of wise men", an ad hoc Committee. of Heads of State of countries members of the OAU, which, we ace convinced, will fulfil the hopes that it has aroused. The United Nations can also play a useful role by avoiding, anything; which might harden positions, and make the task of the "committee of wise men" any more difficult than it is. Mauritania is determined to co-operate loyally with all parties and will not reject out of hand any responsible proposal which might lead to a settlement of the unfortunate conflict; that is to say, a comprehensive settlement, acceptable to all the parties concerned.
17.  I have dwelt on the question of the Sahara and the tension, in our subregion precisely because these are problems which directly concern my country. My delegation is net less aware of the gravity of the many important economic and political questions which we shall be tackling in the course of this session: for example, the one of the Middle East, southern Africa and the new international economic order: Mauritania's position has not changed on any of those three questions. It remains what it has always been, a firm position based on real solidarity and a common destiny.
18. First of all, we are at one with the Palestinian people represented by the Palestine Liberation Organization, a people driven from their homes, deprived of their property, and made refugees living on international charity. We are also at one with the Arab countries neighbouring Palestine which, with the passage of time, have seen their lands contract and their sovereignty diminished as a consequence of Israel's constant aggression and military occupation. In this connection, my Government remains convinced that a just and lasting peace in the area is inconceivable without the complete evacuation of the occupied Arab territories and without the recognition of the legitimate rights of the Palestinian people, including their right to self-determination. We express solidarity also with the peoples of Azania, Namibia and Zimbabwe which, notwithstanding their sacrifices and the unanimous support of the international community, have not yet freed themselves from the racist colonialism of South Africa and the rebel regime of Ian Smith.
19.	That situation, which is anachronistic to say the least, must come to an end, and in this respect the United Nations—in particular the major Powers—has a responsibility to shoulder and a role to play. My country has followed with interest the efforts of the Western countries members of the Security Council in connexion with Namibia. But the South African regime, by challenging the national unity and territorial integrity of Namibia by its claims to Walvis Bay, has demonstrated its bad faith and its determination to oppose a united and really independent Namibia.
20.	Finally, Mauritania shares common interests with all the. developing countries members of the Group of 11. Our common interests are based on a common desire for greater justice and equity in international economic relations. With the creation of the Committee Established Under General Assembly Resolution 32/174, known as the Committee of the Whole, at the last regular session of the Assembly, it seemed that some tangible progress would be possible in the efforts that began with the adoption of the Declaration and Programme of Action on the New International Economic Order [resolutions 3201 (S-VI) and 3202 (S-VI)]. However, we must say that we are disappointed that that Committee is today still, busy with organizing its work and defining its task. Once the General Assembly has redefined its mandate, we hope that the Committee will find itself in a position to start negotiations on the major issues on its agenda.
21.	Similarly, the results of negotiations elsewhere in the United Nations hardly encourage much optimism. The common fund fox commodities has yet to see the light of day and the ministerial session of the Trade and Development Board devoted to the question of indebtedness  has not yet fulfilled the expectations of the developing countries. In contrast to that generally gloomy picture, the fourth session of the World Food Council  represents a positive achievement.	
22.	We might add to the common problems of the developing, countries the problem of the countries of the Sahelian region, the solution of which requires a major effort by the international community. I am, of course, referring, to the widespread drought that has lasted for the past 10 years in our countries. The General Assembly at its last regular session and, the Economic and Social Council at its summer session showed an understanding of the gravity of this new situation and of its repercussions on the economies of the countries of the Sahelian region as a whole. The texts adopted by the Assembly [resolution 32J 159] and by the Council  speak very eloquently, as indeed do the replies of the donor countries and bodies. In this connexion, the Mauritanian people and Government wish, through me, to express their profound gratitude to all those countries and governmental and private organizations which responded to the appeal which was issued on behalf of the Sahelian region.
23.	Mauritania, for its part, is determined to bring about a radical and lasting solution to that and all other problems, regardless of their nature, on the basis of a comprehensive inventory, a sound and realistic management of its own resources, and a policy guaranteeing the freedom of foreign investment in all sectors of our national life.
24.	That, then, was the message that I wished to deliver to this Assembly on behalf of the Mauritanian people. It is a message of peace and understanding, those two fundamental objectives in the United Nations Charter, to which my country remains profoundly devoted.












